FILED
                             NOT FOR PUBLICATION                            JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISMAEL CARRAZCO GUTIERREZ,                       No. 07-70032

               Petitioner,                       Agency No. A095-300-413

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ismael Carrazco Gutierrez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reissue. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008), we grant

the petition for review and remand.

      The BIA abused its discretion by failing to specifically address Carrazco

Gutierrez’s allegations that he did not receive notice of the BIA’s May 12, 2006,

order. See Singh v. Gonzales, 494 F.3d 1170, 1172-73 (9th Cir. 2007)

(presumption of proper mailing may be overcome by evidence of non-receipt by

petitioner or counsel). We remand for the BIA to address Carrazco Gutierrez’s

allegations of non-receipt in the first instance and determine whether it is sufficient

to overcome the presumption of mailing. See id.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    07-70032